Title: To George Washington from John Parke Custis, 30 August 1770
From: Custis, John Parke
To: Washington, George



My dear Sir
August 30th 1770

I have sent you, according to your directions patterns of all Mr Stewarts Beaver-coating with the lowest ready money prices fixd to each of them, which I have directed the Boy to leave with Mr Ramsay; When I cross’d the River (the day I set off) I saw Mr Mason, who told me that Mr Chritian had been to his House, & told him, that he was to teach four Days at our House the next time; therefore I should be glad, if convenient to know before the Time whether I must come over, &c. likewise whether I shall have the lace taken of my green Coat, I think it had better be turnd by which means it will serve me very well this winter. I have nothing knew to tell you off. Mr Boucher has sent your

letter by Captain Gorge Buchanan. Please to give my love to Mamma & Sister, & my compliments to all who enquire after me. I am with the greatest respect your most obedient Son

John Parke Custis

